FINAL COPY
294 Ga. 439

    S14Y0112. IN THE MATTER OF HENDRICKX H. TOUSSAINT.

      PER CURIAM.

      This disciplinary matter is before the Court on the report and

recommendation of the special master, Patrick H. Head, who recommends that

the Court accept the petition for voluntary surrender of license filed by

Respondent Hendrickx H. Toussaint (State Bar No. 723334), after the State Bar

filed a Formal Complaint against him. In the petition Toussaint admits that he

violated Rule 1.15 (I) of the Georgia Rules of Professional Conduct, see Bar

Rule 4-102 (d).

      In the petition Toussaint admits that he agreed to serve as escrow agent for

transactions between companies seeking to acquire, rehabilitate and resell 36

residential properties. In connection therewith Toussaint received fiduciary

funds from one of the companies to be used in the transactions. Between July

2009 and April 2010, Toussaint conducted over 60 counter transactions on his

trust account involving fiduciary funds and failed to keep records regarding the

source of the deposits or the payees on the withdrawals. Toussaint currently is

the subject of a federal criminal investigation for his conduct related to these
transactions. Toussaint admits that he violated Rule 1.15 (I) when he failed to

keep complete records regarding the transactions. The State Bar and the special

master recommend that the Court accept Toussaint’s petition for voluntary

surrender of his license.

      We have reviewed the record and accept the petition for voluntary

surrender of Toussaint’s license to practice law in Georgia. As a voluntary

surrender of license is tantamount to disbarment, see Bar Rule 4-110 (f), we

hereby order that the name of Hendrickx H. Toussaint be removed from the rolls

of persons entitled to practice law in the State of Georgia. He is reminded of his

duties under Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.

                            Decided January 21, 2014.

            Voluntary surrender of license.

            Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman,

Assistant General Counsel State Bar, for State Bar of Georgia.

            Lawrence E. Diamond, for Toussaint.




                                        2